                                                      Case 2:19-cv-01997-KJD-EJY Document 35 Filed 08/07/20 Page 1 of 3



                                                  1   Joseph G. Went, Esq.
                                                      Nevada Bar No. 9220
                                                  2   Sydney R. Gambee, Esq.
                                                      Nevada Bar No. 14201
                                                  3   HOLLAND & HART LLP
                                                      9555 Hillwood Drive, 2nd Floor
                                                  4   Las Vegas, NV 89134
                                                      Phone: (702) 669-4619
                                                  5   Fax: (702) 475-4199
                                                      JGWent@hollandhart.com
                                                  6   SRGambee@hollandhart.com
                                                  7   Attorneys for Plaintiffs
                                                      Origin Consulting, LLC and Origin Holdings, Inc.
                                                  8

                                                  9                               UNITED STATES DISTRICT COURT
                                                 10                                      DISTRICT OF NEVADA
                                                 11
                                                    ORIGIN CONSULTING, LLC, a Nevada                      Case No. 2:19-cv-1997-KJD-EJY
                                                 12 limited liability company; and ORIGIN
                9555 Hillwood Drive, 2nd Floor




                                                    HOLDINGS, INC., a Nevada corporation,                 STIPULATION TO EXTEND
                                                 13
                    Las Vegas, NV 89134




                                                                                                          DISCOVERY DEADLINES
HOLLAND & HART LLP




                                                                           Plaintiffs,
                                                 14                                                       FIRST REQUEST
                                                    v.
                                                 15
                                                    CRITICALRIVER, INC., a Delaware
                                                 16 corporation; DOES I through X; and ROES I
                                                    through X,
                                                 17
                                                                           Defendants.
                                                 18

                                                 19          Pursuant to Local Rule 26-3, Plaintiffs Origin Consulting, LLC, a Nevada limited
                                                 20   liability company (“Origin Consulting”), and Origin Holdings, Inc., a Nevada corporation
                                                 21   (“Origin Holdings”) (together, “Plaintiffs” or “Origin”), and Defendant CriticalRiver, Inc.
                                                 22   (“CriticalRiver”), submit the following Stipulation to Extend Discovery Deadlines by ninety
                                                 23   (90) days. In support of this stipulation, the parties submit the following:
                                                 24          A.      History and Discovery Completed to Date:
                                                 25          Plaintiffs filed their Complaint on November 15, 2019 (ECF No. 1), with their First
                                                 26   Amended Complaint filed January 29, 2020 (ECF No. 9). On February 21, 2017, CriticalRiver
                                                 27   filed its Motion to Dismiss Plaintiffs’ First Amended Complaint (ECF No. 18). On March 6,
                                                 28   2020, Plaintiffs filed their Response to the Motion to Dismiss(ECF No. 22). On March 13,
                                                                                                  Page 1 of 4
                                                      Case 2:19-cv-01997-KJD-EJY Document 35 Filed 08/07/20 Page 2 of 3



                                                  1   2020, CriticalRiver filed its Reply in support of the Motion to Dismiss (ECF No. 23). The
                                                  2   Motion to Dismiss is pending a ruling.
                                                  3          On April 21, 2020, the parties submitted their first Proposed Discovery Plan (ECF No.
                                                  4   25), which was denied (ECF No. 26). On May 1, 2020, the parties submitted their second
                                                  5   Proposed Discovery Plan (ECF No. 27), which resulted in the following relevant discovery
                                                  6   deadlines:
                                                  7                  Discovery Cut Off: October 5, 2020
                                                  8                  Expert Disclosures: August 6, 2020
                                                  9                  Rebuttal Expert Disclosures: September 8, 2020
                                                 10                  Dispositive Motions: November 4, 2020
                                                 11                  Joint Pretrial Order: December 4, 2020, or if a dispositive motion is filed, 30
                                                 12                  days after a decision on the disposition motions or further order of the Court.
                9555 Hillwood Drive, 2nd Floor




                                                 13
                    Las Vegas, NV 89134




                                                             The parties exchanged their initial disclosures on May 19, 2020.
HOLLAND & HART LLP




                                                 14          B.      Description of Discovery to Be Completed.
                                                 15          The parties anticipate propounding written discovery on each other. The parties further
                                                 16   anticipate deposing key fact witnesses in this case, including without limitation the persons
                                                 17   most knowledgeable for Plaintiffs and CriticalRiver and other non-parties. The parties further
                                                 18   continue to assess whether and which expert witnesses may be necessary in this matter.
                                                 19          C.      Good Cause Exists for the Requested Extension.
                                                 20          The parties have not completed expert discovery in this matter due to logistical issues
                                                 21   related to the ongoing COVID-19 pandemic, including shifting statewide closure orders and
                                                 22   stay at home policies. Additionally, the parties have been engaged and continue to engage in
                                                 23   settlement negotiations. The parties therefore request an extension of the expert witness
                                                 24   deadline of ninety (90) days, along with a corresponding extension of the remaining deadlines
                                                 25   (rebuttal expert deadline, discovery cut off, dispositive motions, and pretrial order) also of
                                                 26   approximately ninety (90) days.
                                                 27          D.      Proposed Discovery Schedule.
                                                 28          The parties propose the following discovery schedule for the remaining deadlines:

                                                                                                  Page 2 of 4
                                                      Case 2:19-cv-01997-KJD-EJY Document 35 Filed 08/07/20 Page 3 of 3



                                                  1                  Discovery Cut Off: January 4, 2021
                                                  2                  Expert Disclosures: November 4, 2021
                                                  3                  Rebuttal Expert Disclosures: December 4, 2021
                                                  4                  Dispositive Motions: February 3, 2021
                                                  5                  Joint Pretrial Order: March 5, 2021, or if a dispositive motion is filed, 30 days
                                                  6                  after a decision on the disposition motions or further order of the Court.
                                                  7          IT IS SO STIPULATED.
                                                  8   DATED this 6th day of August, 2020.                 DATED this 6th day of August, 2020.
                                                  9
                                                             /s/ Sydney R. Gambee                               /s/ Connor M. Day
                                                 10   Joseph G. Went, Esq.                                Marcus B. Smith, Esq.
                                                      Nevada Bar No. 9220                                 Nevada Bar No. 12098
                                                 11   Sydney R. Gambee, Esq.                              LITTLER MENDELSON, P.C.
                                                      Nevada Bar No. 14201                                3960 Howard Hughes Pkwy, Ste. 300
                                                 12
                9555 Hillwood Drive, 2nd Floor




                                                      HOLLAND & HART LLP                                  Las Vegas, NV 89169
                                                      9555 Hillwood Drive, 2nd Floor
                                                 13
                    Las Vegas, NV 89134




                                                      Las Vegas, NV 89134                                 Connor M. Day
HOLLAND & HART LLP




                                                                                                          California Bar No. 233245
                                                 14   Attorneys for Plaintiffs Origin Consulting,         Admitted Pro Hac Vice
                                                      LLC and Origin Holdings, Inc.                       FERBER LAW, P.C.
                                                 15                                                       2603 Camino Ramon, Ste. 385
                                                                                                          San Ramon, CA 94583
                                                 16
                                                                                                          Attorneys for Defendant CriticalRiver, Inc.
                                                 17

                                                 18

                                                 19                                                   IT IS SO ORDERED:
                                                 20

                                                 21                                                   _________________________________________
                                                                                                      UNITED STATES MAGISTRATE JUDGE
                                                 22

                                                 23                                                   Dated: August 7, 2020
                                                 24

                                                 25

                                                 26

                                                 27

                                                 28

                                                                                                    Page 3 of 4
